DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7 and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goldstein et al. (US 2014/0372401; hereinafter “Goldstein”).
Regarding claim 1, Goldstein discloses an earphone configured to confirm the identify of a user, comprising: a first sensor generating a first set of data (e.g. ¶¶ 56 – 
Regarding claim 2, Goldstein discloses the result identifies a user from a saved list of user's (e.g. ¶¶ 37).
Regarding claim 3, Goldstein discloses sending a signal to the speaker to play a pre-chosen audio prior to obtaining at least one of the first and second sets of data (e.g. ¶¶ 61 – “The warning may include, for example, an indication that audio information is being recorded. It is understood that speaker 308 may also audibly present a warning indication.”).
Regarding claim 4, Goldstein discloses the first sensor is a microphone that measures sound closer to a distal end of the earphone than the location of the second sensor (e.g. ¶¶ 84 – clean audio from an internal microphone – vs the ambient audio external microphone).
Regarding claim 5, Goldstein discloses the second sensor data is analyzed to determine if the user is speaking (e.g. ¶¶ 34-38.).
Regarding claim 6, Goldstein discloses the second sensor is an ambient sound microphone (e.g. ¶¶ 84 – ambient audio).
Regarding claim 7, Goldstein discloses the first sensor data is analyzed to determine the user identification (e.g. ¶¶ 34-38, 85, 91, etc.).
Regarding claims 10-13, Goldstein discloses the second sensor can be a temperature sensor or accelerometer, data is obtained prior to the playing of the pre-chosen audio as biometric and environmental sensors are consistently measured once in the user’s ear (e.g. ¶¶ 56).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 8-9 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein in view of Fujimoto (USP# 5,033,089).  Goldstein fails to expressly disclose identifying a user based on average values of first and second data sets within a chosen threshold value of reference data.  Goldstein is silent with regard to obtaining a user’s voice pattern matching stored reference values within a threshold value. In the same field of endeavor, Fujimoto discloses the analysis of different voice data sets by averaging the strength of the signals and comparing it to a threshold value (e.g. Col 12, ll 12-47; Col 17, ll 3-60) in order to effectively determine the appropriate speaker for analysis.  In addition, Fujimoto discloses detecting patterns in the voice of the measured data (e.g. Col 21, ll 30-57).  These techniques are then used to figure identify the specific speaker based on the voice pattern and average of the plurality of signals (e.g. Cols 25-26, ll 40-34).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to substitute the voice analysis techniques of Fujimoto into the device of Goldstein, in order to yield the predictable results of providing an effective analysis technique for voice identification.

Allowable Subject Matter
Claims 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D’Abreu whose telephone number is (571) 270-3816.  The examiner can normally be reached on 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached at (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J D'ABREU/Primary Examiner, Art Unit 3792